DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 23, 2022, June 10, 2022, and May 4, 2022 were filed after the mailing date of the final office action on April 19, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-15,17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiller et al. (2005/0081717 A1) in view of Jaffe et al. (7,077,891).
Meiller et al. ‘717 disclose a vehicle fuel vapor recovery canister, comprising a cylindrical plastic housing (106), flow ports (110,114), and a cylindrical adsorbent structure (116) within and conforming to the housing.  The adsorbent structure can include flexible (see paragraph 23 “pliant” polyurethane foam and activated carbon felt), stacked parallel sheets or a spiral-wound sheet (118) with or without foam (non-woven) spacers (120) between the sheets (see figures, paragraphs 23, 24, 27, 33, 35, 36).  The sheet arrangement allows for gas flow between and around the sheets for fuel vapor adsorption.  The adsorbent sheets are made of activated carbon sorbent and a binder.  One skilled in the art would understand that the housing is flexible because figure 3 shows a flexible latch arrangement as part of the housing.  Regarding claim 8, figures 5 and 6 clearly depict a spiral arrangement that defines a central core containing additional sorbent material that is not in sheet form.  The spiral sheet has a length greater than its diameter.
The instant claims differ from the disclosure of Meiller et al. ‘717 in that a preferred binder and housing material are used (no examples are provided), that the adsorbent product has a preferred BWC value and roll density, that two populations of sorbent particles having different diameters in a preferred relative ratio are used, and that the sheet product has a void volume of about 10-30%.
Jaffe et al. ‘891 teach a parallel passage contactor comprising a housing, flow ports, and an adsorbent structure within the housing.  The adsorbent structure can include parallel stacked sheets or spiral-wound parallel sheets that allow for gas flow around and between them.  The sheets can include a binder such as PTFE (hydrophobic polymer), and two different sorbent particles such as activated carbon or carbon nanotubes that have different diameters in a ratio that can include 1:2 as specific endpoints (see figures 4, 5, col. 3, lines 38-55, col. 5, lines 52-55, col. 6, lines 21-40, col. 6, line 65 to col. 7, line 11, col. 11, lines 23-33, claims 21, 29).  The sheets are constructed to have a void volume fraction of 30-95% (col. 4, lines 16-21, col. 7, lines 3-11, claim 8).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Meiller et al. by using a conventional binder such as PTFE in order to provide a means for securing the adsorbent material to the sheets so that it does not fall out of the filter.  It would have also been obvious to use different sorbent size populations in order to provide both small particles that have a faster kinetic adsorption rate and larger particles that enjoy the benefit of slower attrition and desorption characteristics.  Regarding the housing material, it is submitted that one skilled in the art would have chosen any suitable plastic material for the housing as long as it is durable, inexpensive and resists corrosion under process conditions.  It would have further been obvious to modify the sheets of Meiller et al. to use a void volume of 30-95%, which overlaps with the claimed range of about 10% to about 30%, in order to avoid too much empty area that does not provide gas treatment, without unacceptably increasing the pressure drop through the structure.
Regarding the BWC value and roll density, if these claimed values are not inherent to the prior product which physically discloses the features of the claims as discussed above, it would have been obvious to optimize them in the adsorbent of Meiller et al. because it is used for the same purpose in capturing automotive fuel vapors.  Absent a proper showing of criticality or unexpected results, the values are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to provide adequate fuel vapor removal with an acceptable pressure loss through the adsorbent structure.
Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art of record fails to disclose a sorbent product with a void volume of about 10% to about 30% as recited in independent claims 1 and 8.  It is maintained that the prior art discloses this range because the 30-95% range of Jaffe et al. ‘891 overlaps with the claimed range and therefor anticipates it.  Additionally, applicant argues that the instant claimed range is superior over prior art devices with higher void volumes, however it is submitted that the comparison is not commensurate with the cited references.  The prior art being compared in the instant application includes traditional adsorbent beds which are just loosely packed adsorbent particles with inter-particle voids, while the Meiller et al. and Jaffe et al. devices are stacked adsorbent sheets, the same as those instantly claimed.  It is maintained that one skilled in the art would find at least the 30% void fraction of Jaffe et al. ‘891 to be obvious to use in the sheets of Meiller et al., which is silent on the void fraction.  Despite being silent on the ratio, one skilled in the art would understand that the Meiller et al. sorbent product has a void ratio in line with that of the instant device and Jaffe et al. because it does not use a traditional adsorbent bed having inter-particle voids. 
It is noted that a lower void fraction of 10-20% would not be held obvious over the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl